DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 13 and amendment of claim 1, 2, in the paper of 2/2/2022, is acknowledged.  Claims 1-3, 5-12, 14-22, 24-29 are still at issue and are present for examination.  Applicants' arguments filed on 2/2/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Election/Restrictions

	Applicant's election with traverse of Group I, claims 1-21, 22-27, 28, to a split recombinase polypeptide comprising at least two recombinase and a chemically induced dimerization domain (CIDD) and the Species: (a) Group 1 (claim 4) : Flp, 
(b) Group 2 (claim 13) : GID1 domain and (c) Group 3 (claim 14) : nMag, in the paper of 4/24/2018, is acknowledged.
Claims 7-12, 14, 15, 18-21, 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Specification
Applicants amendment of the specification at paragraph [0017] to delete the sentence, “The split recombinases as disclosed herein can be complementary to all other drug inducible Cre, such as VCre and the like.” is acknowledged.  In spite of applicants amendment deleting this sentence in applicants specification, it remains 
Applicants comments regarding the above in applicants response of 2/2/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 16, 17, 22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2, 3, 5, 6, 13, 16, 17, 30 dependent from)  is indefinite on the basis that the recitation “and the recombinase protein is not Cre comprising the amino acid sequence of SEQ ID NO:74,” is indefinite in that it is confusing and unclear why this negative limitation is necessary in addition to the listed positive limitations of those recombinase proteins selected from the group consisting Flp,…and FlpO, 
Appropriate amendment and/or comment is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 16, 17, 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 13, 16, 17, 22.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Claims 1-3, 5, 6, 13, 17, 22 as newly amended are directed to any split-recombinase polypeptide, comprising: i. at least one chemically-induced dimerization domain pair (CIDD pair), comprising a first chemically-induced dimerization domain (CIDDA) and at least a second complementary CIDD (CIDDB), wherein the CIDDA binds to a target agent and the CIDDB binds to the same target agent; ii. a recombinase protein split at one or more amino acid sites into one or more recombinase polypeptide fragments, wherein the one or more amino acid split sites are not located in  helices or a -sheet, and wherein each recombinase polypeptide fragment is conjugated to at least one chemically-induced dimerization domain (CIDD) of a CIDD pair, and wherein each recombinase polypeptide fragment is not active by itself, but can, upon protein A and CIDDB bind to the target agent, resulting in protein complementation of the conjugated recombinase polypeptide fragments to form the A and CIDDB selected from any one or more of: a. a CIDDA comprising a GID 1 domain or a fragment thereof, and a CIDDB comprising a GAI domain, wherein the GID 1 domain and GAI domain bind to the target agent Gibberlin Ester (GIB); 4873-2325-1209 3USSN 15/838,598 Atty. Docket No. 701586-088161-US Non-Final Office Action mailed: November 2, 2021 Amendment and Response filed: February 2, 2022 Page 3 of 22b. a CIDDA comprising a FKBP domain or a fragment thereof, and a CIDDB comprising a FRB domain, wherein the FKBP domain and FRB domain bind to the target agent Rapalog (RAP); c. a CIDDA comprising a PYL domain or a fragment thereof, and a CIDDB comprising a ABI domain, wherein the PLY domain and ABI domain bind to the target agent Absorbic acid (ABA); d. a CIDDA comprising a Light-inducible dimerization domain (LIDD), wherein a LIDD dimerizes with a complementary LIDD (CIDDB) upon exposure to a light signal of an appropriate wavelength. (see also above rejection under 35 U.S.C. 112(b) or 112 (pre-AIA ), second paragraph).

There is insufficient disclosure of any particular structure to function/activity relationship in the disclosed species sufficient to describe the claimed genus.  The specification fails to describe sufficient representative species of these split recombinases and fusion proteins by any identifying structural characteristics or functional properties, for which no predictability of structure with correlated function is apparent.  Given this lack of sufficient representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicants Response:
Applicants continue to traverse the rejection on the basis that applicants submit they have clearly pointed to the correlation between forming a recombinase that is  helices or a -sheet,
Applicants continue to submit that the specification clearly discloses successful sites for splitting Flp, PhiC31(QDC31), VCre, B3, as correlated with the secondary protein structure (e.g., alpha helices, -sheets etc.).  Applicants continue to submit that in particular, FIGS. 48B shows the recombination efficiency of different split-Cre recombinases fragments, split at different amino acid locations of Cre and where they fall with respect to  helices and -sheets secondary structure of Cre.  Applicants continue to submit that FIG. 48D and FIG. 48F shows the same for Flp and PhiC31, respectively and FIG. 42B compares the recombination efficiency of different split-Cre recombinases fragments in comparison to split-VCre fragments, and where they fall with respect to  helices and -sheets secondary structure of Cre.  Applicants continue to submit that FIG. 44 shows the split sites of B3 and Flp in relation to the secondary alpha helices, -sheets. FIG. 43B-43E shows the recombination efficiency of different split-Flp or split-B3 recombinases fragments with respect to a helices and p-sheets secondary structure of Flp or B3 respectively. 
Applicants continue to submit that accordingly, the specification as filed clearly shows experimental data of at least four recombinases that shows a clear correlation between structure of the split-recombinases and function of ability to form an active recombinase with minimal lag time (immediately) upon recombination.  Applicants submit that, contrary to the examiner, applicants have shown possession through "sufficient description of a representative number of species by actual reduction of practice, disclosure of relevant, identifying characteristics, or by functional 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
It continues that in response to applicants submission that the specification as filed clearly shows experimental data of at least four recombinases that shows a clear correlation between structure of the split-recombinases and function of ability to form an active recombinase with minimal lag time upon recombination, this is not found persuasive on the basis that while applicants have shown the structure of at least four split recombinases, applicants have not shown a correlation between these structures and the function of ability to form an active recombinase with minimal lag time upon recombination (see also above rejection under 35 U.S.C. 112(b)).  While applicants may show possession through "sufficient description of a representative number of species by actual reduction of practice, disclosure of relevant, identifying characteristics, or by functional characteristics coupled with known or disclosed correlation between function and structure, or by a combination of such identifying characteristics to show applicant was in possession of the claimed genus" (MPEP §2163), as stated above applicants have not shown a correlation between the disclosed structures and the function of ability to form an active recombinase with minimal lag time upon recombination.
 helices or a -sheet", while this additional structure is helpful, even with this additional structure it remains that there is no correlation between the disclosed structure and the function of the ability to form an active recombinase with immediately upon recombination.
Accordingly, Applicants have not shown possession of the currently claimed genus of split-recombinases polypeptides at the time of filing. 
It continues that while it is recognized that there is no absolute requirement of disclosing all possible "split recombinase fragments" in order to satisfy the written description requirement and that the written description requirement is satisfied if the invention is described in "sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, applicants have not described the breadth of split recombinases claimed.  Applicants have not sufficiently shown the possession of the claimed genus through "sufficient description of a representative number of species by actual reduction to practice, disclosure of relevant, identifying characteristics, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." MPEP § 2163. 

New Matter
The rejection of previous claim 1 (claims 2-6, 13, 16, 17, 22 and 23 dependent from) under this statute on the basis that applicants specification at the time of filing does not support the newly claimed genus of split recombinase polypeptides “wherein the recombinase protein is not Cre, wherein Cre comprises the amino acid sequence of SEQ ID NO:74” and this is thus considered new matter is withdrawn based upon applicants deletion of this recitation.  
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 4, 5, 13, 16, 17, 22, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuan-Ta Lu, Timothy (US 2017/0306336) is withdrawn based upon applicants amendment of the claims  and arguments presented in the paper of 8/25/2020.  It is acknowledged that the Lu et al. reference does not get priority to its provisional application number 62/327,479.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 5, 16, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Yadav and Yang (US 7,238,854).
This rejection was made in the previous office action.  In response to the rejection applicants have amended the claims and argue the rejection as it applies to the newly amended claims.  For convenience the original rejection is repeated herein.  
As previously stated, Jullien et al. teach that Cre recombinase is extensively used to engineer the genome of experimental animals however, it’s usefulness is limited by the lack of an efficient temporal control over its activity.  Julien et al. teach that to overcome this lack of temporal control they developed a relatable fragment complementation system for Cre, wherein the enzyme was split into two moieties that are fused to a FHBP12 (FK506-binding protein) and FRB (binding domain of the FKBP12-rapamycin-associated protein) which are efficiently heterodimerized by rapamycin (see abstract, Figure 1 and supporting text).  Julien et al. teach that this ligand-induced dimerization can efficiently regulate Cre and should be useful to achieve a tight temporal control of its activity such as in the case of the creation of conditional knock-out animals.  
	Jullien et al. specifically teach the regulation of Cre recombinase by ligand-induced complementation of inactive fragments.  Jullien et al. teach a split-recombinase, DiCre, which is split into two fragments that are devoid of enzymatic activity but can be re-associated by dimerization to reconstitute activity.  Jullien et al. fuse each of the inactive Cre recombinase fragments to two complementing enzyme 
	Julien et al. teach that their results demonstrate that the regulated dimerization of inactive fragments may represent an efficient approach for the regulation, within the cell of the activity of a given enzyme, even in the case of enzymes possessing a relatively complex mechanism of action.
Yadav and Yang teach a method of controlling site specific recombination comprising conditional or regulated expression of site-specific recombinase using split intein-mediated splicing.  Yadav and Yang teach that their method enhances the temporal and tissue-specificity of trait gene expression and allows for fine tuning of expression specificity through the split recombinase fusions.  Yadav and Yang teach the production of a split Cre recombinase and a split Flp recombinase.  Yadav and Yang specifically teach the production of a split Flp recombinase comprising the N-terminal 155 amino acids of the Flp recombinase fused to a intein sequence.  Yadav and Yang teach the production of a split Flp recombinase comprising the C-terminal 234 amino acids of the Flp recombinase fused to an intein sequence.  While Yadav and Yang do not teach the specific amino acid sequence of the taught Flp recombinase fusions, the amino acid sequence of the taught recombinase fusion is considered inherent to the taught recombinase fusions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods of regulating gene expression taught by Julien et al. and Yadav and Yang and create the regulatable fragment complementation system as taught by Julien et al. for Cre, wherein the enzyme was split into two moieties that are 
Applicants Response:
Applicants continue to traverse this rejection by first stating that they continue to disagree for the reasons set forth in the responses filed on April 30, 2021 and October 4, 2021.  
Applicants submit that Yadav cannot be relied upon for protein complementation of split-recombinases on the basis that applicants submit that Yadav is directed to protein splicing and protein-splicing is not equivalent, nor the same as protein complementation.  Applicants submit that the protein-splicing method in Yadav requires (1) a first step of breaking a peptide bond to remove a fused intein protein sequence, and then (2) splicing the two proteins at a single point, followed by (3) a ligation step to form a peptide bond between the two fragments before the active recombinase is produced.  Applicants submit that there is nothing in Yadav that teaches or suggest that the two separate fragments can come together in the absence of ligation, i.e., by protein 
Applicants submit that even if Flp recombinase has been demonstrated to be used in a protein splicing method, there is no reasonable expectation of success that Flp recombinase fragments could recombine to form an active Flp recombinase protein immediately upon the fragment protein complementation, as required by the claims. To assert otherwise is to use impermissible hindsight. 
Applicants submit that Accordingly, even if, assuming arguendo, one of ordinary skill in the art would modify Jullien and replace Cre with Flp from Yadav, because Yadav fails to show protein recombination with Flp fragments to form an active recombinase protein immediately upon protein complementation, without more, there is no reasonable expectation of success to of obtaining "the recombinase protein such that it is catalytically active immediately upon protein complementation of the recombinase fragments, as required by the claims. 
 	Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.

In response to applicants submission that Yadav cannot be relied upon for protein complementation of split-recombinases on the basis that applicants submit that 
In response to applicants submission that there is nothing in Yadav that teaches or suggests that the two separate fragments can come together in the absence of ligation, the suggestion that the two Flp fragments can come together in the absence of ligation comes from the teaching of Jullien et al. who teach that two fragments of Cre can come together as claimed and Yadav and Yang who teach methods of creating split recombinases, well known examples of such recombinases include Cre-lox and FLP/FRT.  The fact that Yadav and Yang teach that both Flp and Cre can be trans-spliced suggests that they share other properties such as complementation as taught by Julien et al. for Cre.  

One of skill in the art would expect that upon protein complementation of the conjugated recombinase polypeptide fragments to form the active recombinase protein, the recombinase is active immediately upon reconstitution.  This is supported by Julien et al. show and state “excision could be observed as soon as 3h after the beginning of the exposure to the dimerizer and it increased progressively thereafter, to reach completion by 72 h” (page 5 of 9, bottom paragraph bottom of right column).
Thus, claims 1, 2, 4, 5, 16, 17, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Jullien et al. (Nucleic Acids Research, Vol 31, No. 21, e131) and Yadav and Yang (US 7,238,854).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/24/2022


/RICHARD G HUTSON/Primary Examiner, Art Unit 1652